BURGESS, Justice,
dissenting.
I respectfully dissent. The central issue is whether, while in the course of committing theft, the appellant intentionally or knowingly placed Earnest Cooper in fear of imminent bodily injury or death. The question does not involve whether Earnest Cooper might have suffered some bodily injury. I readily concede that the placing of fear need not antedate the theft, but may be prior, during or after the theft. See, Froyd v. State, 654 S.W.2d 19, 20 (Tex.App.—Corpus Christi 1983, no pet.). The fear, however, must be of such a nature as to induce a person to part with his property. Jones v. State, 467 S.W.2d 453, 454 (Tex.Crim.App.1971). I refer to the following portion of the victim’s testimony:
Q. And you’re standing in front of the counter, on the left, and Mrs. Cooper is on the right?
A. Right.
Q. And you were waiting for the clerk to turn back around and help you?
A. And go back to waiting on us.
Q. All right. Mr. Cooper, at that time, would you explain to the jury, as best you recall, what happened?
A. The best I recall what happened is, a fellow come behind me and my wife, and shoved and said, “Excuse me, miss” and “Excuse me, mister”, and done his arms in this form, and me and my wife, being standing pretty close together, he pushed her around to her right, and pushed me around to my left, and he reached and grabbed the money, just like in this form, and he backed away from me when he figured he had got it all.
I was so excited over it, I didn’t know what to say or do, and, so, I reached and caught him and I said, “Mister, you got my money”. He just slung my hand aloose [sic] from him, and I turned around to the counter to hold to the counter, being crippled and paralyzed in the back, I couldn’t — If I get off of balance, I will fall, so, I just reached and caught the counter and held on, and so, he backed out from me and her, and there was some display racks sitting right beside the counter.
He backed over them and knocked all of the display down. And there was a fellow working for “Free-Lay” (sic) potato chip man, driving a truck. He backed into that man, but he turned around when he stepped to the side to go out the door, and pushed the door and went out.
The state’s attorney did take Mr. Cooper through the statutory requirements thusly,
Q. At the time that he stepped up and grabbed the money, Mr. Cooper, and *367knocked you back, at that time, were you scared at that time?
A. Yes, sir.
Q. Were you afraid he was going to hurt you in in [sic] some way?
A. Yes, sir. I was afraid real bad. I didn’t know whether he had a gun or a knife, or what.
Q. Is it fair to say you were in fear of imminent bodily injury—
A. Right.
Q. —at that time?
A. Yes, sir.
Q. Did you think, possibly, he might even have a weapon there?
A. I thought, possibly, he could have had.
Q. Were you afraid that had he had a weapon that you might even have been killed at that time?
A. Yes, sir, I was afraid of that.
Then we find the cross-examination of Mr. Cooper:
Q. Trying to get about how long you had seen this fellow that took your money at the store. Was — It wasn’t a real long time, was it?
A. No, sir, it was not. I didn’t see him, at all, before he came between and shoved us away from facing the counter. Then, I had a look at him, like that.
Q. Okay.
A. I had not seen him before he attempted to get between me and my wife.
Q. Now, did he say anything to you to make you afraid?
A. No, sir. I had got afraid after he done done [sic] what he done.
Q. But prior, he didn’t make any verbal threats on you, did he?
A. No, sir.
Q. He didn’t hold any weapon in his hand, did he?
A. No, sir.
Q. After you were pushed aside, there was nothing else that was done to you, was there?
A. No, sir, there wasn’t anything.
Q. He didn’t strike you?
A. No, sir.
After reviewing all the evidence I find that appellant committed a theft and in doing so bumped into the Coopers. As appellant was attempting to leave, Mr. Cooper grabbed appellant and appellant pulled away, trying to escape. Mr. Cooper probably did experience some type of anxiety or even fear after the entire occurrence. It is certainly within common experience that a person might, after the fact, realize the gravity of the circumstances and recognize fear for what might have occurred. This, however, is not a type of fear to induce a person to part with his property. Similarly, just because the victim recited the statutory requirements in court does not preclude analyzing the totality of the circumstances. In the instant case, there were no verbal threats directed toward the Coopers, no weapons were displayed, and no assault was committed except the pulling away from Mr. Cooper’s grip. Mr. Cooper’s attempted apprehension of the thief, in my opinion, is a more objective indicator of his state of mind at the time of the occurrence than his recitation during trial. I would sustain the point of error. Since the majority fails to do so, I respectfully dissent.